DETAILED ACTION

1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/21 has been entered.
 
3.   	Claims 1-10, 12-23 and 28-32 are pending upon entry of amendment filed on 1/12/21.

4. 	Applicant’s IDS’ filed on 1/12/21 has been considered.

5.	      In light of Applicant’s response filed on 1/12/21, the rejection under 35 U.S.C. 103 (see sections 10-11 of the office action mailed on 8/12/20) have been withdrawn.

6.	       The following rejections remain.
 
7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

8.	Claims 1-4, 7-10, 12-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Pat. 10,022,319.

Although the claims at issue are not identical, they are not patentably distinct from each other because both claims recite antibody formulations comprising basic amino acid –aspartate or basic amino acid-glutamate with antibody.

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, double patenting rejection is maintained.

9.      Claims 1-10, 12-23 and 28-32 are rejected are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Pat. 10,022,319 in view of U.S. Pub. 2010/0028372.

The claims of the ‘319 patent differ in that it does not teach the use of TRIS as in claims 5-6 of the instant application.  The specification encompasses the antibodies set forth in claims 28-32 and included in this rejection.

It would have been obvious to one of skill in the art at the time the invention was made to use TRIS as replacement/displacement buffer as taught by the 372 publication. 
 
One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the TRIS is known to work better at certain pH ranges ([158] of the ‘372 

As Applicant has requested that this double patenting rejection be held in abeyance until patentable subject matter has been identified in this application, double patenting rejection is maintained.

10.          No claims are allowable. 

11.	      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Monday thru Friday 8:30 - 5:00PM.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Yunsoo Kim
Patent Examiner 
Technology Center 1600
April 6, 2021

/YUNSOO KIM/Primary Examiner, Art Unit 1644